UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4726



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONNELL KING, a/k/a Life,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-00047-CWH-1)


Submitted:   May 2, 2007                  Decided:   August 15, 2007


Before WIDENER* and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Rose Mary
Parham, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.



     *
      Judge Widener was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

               Ronnell King was convicted by a jury of carjacking,

possession of a firearm in relation to a carjacking, and being a

felon in possession of a firearm.                We previously affirmed King’s

convictions and sentence, see United States v. King, 113 F. App’x

504 (4th Cir. Sept. 15, 2004) (unpublished), but the Supreme Court

vacated this court’s judgment and remanded for reconsideration in

light of United States v. Booker, 543 U.S. 220 (2005).                  On remand,

we again affirmed King’s convictions, but we vacated his sentence

and remanded for resentencing in light of Booker.                       See United

States    v.    King,   178   F.   App’x     314    (4th   Cir.   May    4,   2006)

(unpublished). On remand, the district court sentenced King to 235

months imprisonment.       King’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious grounds for appeal, but questioning whether the

district court erred in resentencing when, in connection with

calculating the offense level for the felon-in-possession charge,

it cross-referenced the base offense level for attempted first

degree murder rather than that for a lesser degree of attempted

murder.     King was advised of his right to file a pro se brief, and

did   so,      asserting   that    his    within     guidelines   sentence      was

unreasonable, that the district court failed to analyze properly

the factors set forth in 18 U.S.C. § 3553(a), and that the

enhancements applied by the district court violated his Sixth


                                         - 2 -
Amendment rights.     Because our review of the record discloses no

reversible error, we affirm King’s sentence.

           When setting the base offense level for a felon-in-

possession charge under 18 U.S.C.A. § 922(g), section 2K2.1 of the

Sentencing Guidelines requires the district court to apply U.S.S.G.

§ 2X1.1 “[i]f the defendant used or possessed any firearm or

ammunition   in    connection    with     the    commission     or   attempted

commission of another offense” and if the application of § 2X1.1

results in an offense level higher than otherwise provided for by

§ 2K2.1.     See U.S.S.G. § 2K2.1(c)(1) (2002).                 Section 2X1.1

requires   application    of    “[t]he    base   offense   level     from     the

guideline for the substantive offense, plus any adjustments from

such   guideline   for   any   intended    offense    conduct    that   can   be

established with reasonable certainty.”           U.S.S.G. § 2X1.1(a).

           The evidence presented at trial established that King

shot a man in the back during the course of one of the robberies in

the crime spree that gave rise to the charges against King.                   The

district court therefore looked to U.S.S.G. § 2A1.1, which applies

to attempted murders and assaults with intent to commit murder.

The district court assigned King a base offense level of 28, which

applies “if the object of the offense would have constituted first

degree murder.”     U.S.S.G. § 2A2.1(a)(1).          On appeal, counsel for

King contends that the district court should have instead assigned

a base offense level of 22, which applies when the object of the


                                   - 3 -
offense would not have constituted first-degree murder.                        See

U.S.S.G. § 2A2.1(a)(2).         King argues that the higher base offense

level    would   be   appropriate   only     where   there   was    evidence    of

premeditation, which he contends was absent in his case.

            Murder is defined as “the unlawful killing of a human

being with malice aforethought.          Every murder perpetrated by . . .

willful, deliberate, malicious, and premeditated killing . . . is

murder in the first degree.”            18 U.S.C.A. § 1111(a) (West Supp.

2006).    A murder committed during the perpetration of a robbery is

also first degree murder.         See id.      Given the evidence that was

presented at trial, we find no error in the district court’s

determination that the object of the offense would have amounted to

first degree murder.

            Moreover, we have reviewed King’s claims raised in his

supplemental     brief,   and    find   them   to    be   without   merit.      In

accordance with Anders, we have reviewed the entire record in this

case and have found no meritorious issues for appeal. We therefore

affirm King’s sentence.         This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.              If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on the client.


                                     - 4 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 5 -